Citation Nr: 0920192	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) and Board remand.  



FINDINGS OF FACT

1.  The Veteran's current headache disorder is not shown by 
the medical evidence of record to be related to his military 
service.

2.  The Veteran's bilateral pes planus is manifested by 
subjective complaints of accentuated pain on use, weakness, 
stiffness, swelling, fatigue, and lack of endurance.  The 
medical records do not show objective evidence of marked 
deformities, accentuated pain on manipulation and use, 
swelling on use, or characteristic callosities. 



CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected bilateral flat feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for a headache disorder and entitlement to 
an increased evaluation for bilateral pes planus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a 
readjudication of the Veteran's claims, letters dated in May 
2003, May 2005, March 2006, and September 2008, and an 
October 2005 statement of the case satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication). 

The Veteran's service treatment records, VA examination 
reports, available Social Security Administration (SSA) 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
regard to his claim for entitlement to service connection for 
a headache disorder, VA did not provide the Veteran with a 
medical examination, but none was required in this case 
because there is no evidence that indicates that the 
Veteran's current headache disorder may be associated with 
active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; 
see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

I.  Headache Disorder

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran's service treatment records reflect complaints of 
headaches during service.  An August 1967 entrance 
examination reveals that his head and his neurological status 
were normal.  In a report of medical history, completed at 
that time, the Veteran reported a history of frequent or 
severe headaches, noting that he used to have severe 
headaches.  A March 1968 treatment record notes the Veteran's 
complaints of migraine headaches.  A December 1970 separation 
examination reflects that the Veteran's head and neurological 
status were normal.  There was no indication of a headache 
disorder.  In a report of medical history, completed at that 
time, the Veteran noted a history of frequent and severe 
headaches.

In September 1971, the Veteran underwent a VA examination.  
The examination report reflects that the Veteran's head and 
neurological status were normal.  There were no complaints of 
headaches noted, and no indication of a headache disorder.

A February 2005 letter from the Veteran's former employer 
reveals that he was never treated for headaches.  A May 1985 
permanent total disability examination report, completed by 
D.L., M.D., reflects that the Veteran reported that he was 
disabled due to headaches, stress, anxiety, allergy 
reactions, and depression.  Dr. D.L. diagnosed chronic pain 
syndrome and depressive symptoms, and noted that the 
Veteran's disability commenced in June 1983.

Private medical treatment records from November 1996 through 
October 2005 reveal complaints and diagnoses of headaches.  A 
June 1997 treatment record reveals the Veteran's complaints 
of headaches, mostly in the frontal region and behind the 
eyes.  The diagnosis was headache.  A September 1997 record 
reflects the Veteran's complaints of migraine headaches.  He 
reported that he took Excedrin for the pain.  The diagnosis 
was migraine headache.  A March 1998 report from S.R., M.D. 
notes that the Veteran was assaulted in November 1996, and 
that he sustained blows to the head, neck, chest, and low 
back.  Dr. S.R. further stated that "[a]s a result, he 
complains of constant headaches . . . ."  The diagnosis was 
rule out subdural hematoma.  Treatment records from October 
1997, November 1997, January 1998, May 1998, November 1998, 
July 1999, April 2003, June 2003, and December 2003 reveal 
the Veteran's continued complaints of headaches, located in 
the frontal region and behind the right eye, and diagnoses of 
migraine headaches.

A September 2008 statement from SSA reflects that the 
Veteran's available records were sent to VA, but that SSA was 
unable to locate the Veteran's file and medical records which 
were used to establish the disability date of June 1983 and 
the date of entitlement to disability of December 1983.  The 
available SSA records reveal complaints and diagnoses of 
migraine headaches.  A disability report indicates that the 
Veteran stopped working in 1983.  An August 2007 function 
report reflects the Veteran's complaints of chronic migraine 
headaches brought on primarily by atmospheric changes, 
stress, pain in the extremities, and certain environmental 
factors such as fluorescent lights.  An October 2007 report 
reflects the Veteran's complaints of migraines, allergies, 
and sinusitis.  He noted that Imitrex helped with his 
migraines.  He stated that his migraines caused him to go 
into a medical retirement and that he had problems with his 
co-workers and possible depression.  He described his 
migraines as cluster headaches, noting that the pain started 
in the forehead area and intensified, spreading to his eyes.  
He also indicated that lights at work triggered his 
migraines.  The diagnosis was migraines.  A November 2007 
report reveals the Veteran's complaints of chronic migraine 
headaches triggered by atmospheric changes and stress.  

The Board finds that the evidence of record does not support 
a finding of service connection for a headache disorder.  A 
current diagnosis of a headache disorder is of record.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
Veteran's service treatment records reflect complaints of 
headaches during service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  However, there is no 
medical evidence of record that demonstrates a nexus between 
the headache disorder and active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The Veteran's separation 
examination reflects that his head and neurological status 
were normal, and was negative for any findings of a headache 
disorder.  In addition, a September 1971 VA examination 
reveals that the Veteran's head and neurological status was 
normal and there were no complaints of a headache disorder.  
The first evidence of record of any complaint, treatment, or 
diagnosis of a headache disorder was in 1985, over 14 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Veteran does not contend, and the 
evidence does not show, that his migraine headache 
symptomatology has continued since service discharge.  
Although the Veteran contends that his headache disorder is 
related to service, his statements are not competent evidence 
as to the etiology of his current headache disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the Veteran is not a physician, his statements are 
not competent evidence that his current headache disorder is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical 
opinion).  Absent any medical evidence that that the 
Veteran's migraine headache disorder is related to active 
service, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Bilateral Pes Planus

The Veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected bilateral pes 
planus.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2008).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a September 1971 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, effective January 21, 1971.  In January 2003, the 
Veteran filed the present claim for an increased evaluation 
of his service-connected bilateral pes planus.  In a January 
2004 rating decision, the RO denied the Veteran's claim.  In 
January 2005, the Veteran filed a notice of disagreement, and 
in December 2005, he perfected his appeal.  In a February 
2009 rating decision, the RO granted an increased evaluation 
of 10 percent for the Veteran's bilateral pes planus.  

The Veteran's service-connected bilateral pes planus 
disability is assigned a 10 percent evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 
5276, for acquired flatfoot, a 10 percent rating is assigned 
where bilateral flatfoot is moderate, with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet, 
either bilateral or unilateral.  For severe bilateral 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, a 30 percent rating is assigned.  For bilateral 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliance, a 50 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

In August 2003, the Veteran underwent a VA examination.  He 
complained of bilateral foot pain, weakness, stiffness, 
swelling, fatigability, and lack of endurance.  He noted an 
aching pain when at rest and a sharp intermittent pain when 
standing.  He stated that the pain was an 8 out of 10 and 
that it lasted from 4 to 6 hours.  Precipitating factors 
included standing and walking.  Alleviating factors were rest 
and medication.  He denied use of crutches, braces, 
corrective shoes, and orthotics.  He stated that he had 
surgery in 1971 for removal of a mass between his right big 
toe and second toe.  

Physical examination of the right foot revealed the skin to 
be intact.  There was no erythema and no ecchymosis.  There 
was mild tenderness to palpation over the midfoot medial arch 
on the plantar surface.  Active and passive range of motion 
showed supination of the forefoot to 10 degrees, pronation to 
10 degrees, adduction to 10 degrees, and abduction to 10 
degrees.  His hindfoot was stable without varus.  There was 
no pain with motion, no instability, and no weakness.  Gait 
was normal, and there was no breakdown of the sole of the 
shoe.  The Veteran's skin was dry, his pulses were palpable, 
and no vascular changes were noted.  He was able to squat, 
had normal stance, normal supination, normal pronation, and 
was able to rise on his toes and his heels without 
difficulty.  There were no signs of hammertoes, high arches, 
or clawfoot deformity.  There was flattening of the midfoot 
arch and satisfactory alignment of the Achilles tendon with 
nonweightbearing, and the Achilles tendon was correctable 
with manipulation on weightbearing.  There was no pain with 
manipulation.  There was hindfoot valgus of 5 degrees, and 
the forefoot and midfoot appeared to be well-aligned.  There 
was no hallux valgus deformity.  

Physical examination of the left foot revealed the skin to be 
intact.  There was no erythema, no ecchymosis, and no 
tenderness to palpation.  There was a loss of the medial 
midfoot arch plantar surface.  There was pronation and 
supination of 10 degrees passively as well as actively.  
There was no pain with motion.  The Veteran was able to 
adduct and abduct his midfoot, and there was no edema, no 
instability, and no weakness.  The gait pattern was normal, 
and there was dry skin.  There were no vascular changes and 
the Veteran was able to stand and squat, and rise on his toes 
and heels without difficulty.  There were no signs of 
hammertoes, high arches, or clawfoot deformity.  The Achilles 
tendon was correctible with nonweightbearing and 
weightbearing with manipulation.  There was hindfoot valgus 
with stance.  The forefoot and midfoot appeared to be well-
aligned.  X-rays of the feet revealed no fractures or soft 
tissue swelling, no evidence of joint space narrowing, and 
mild flattening of the midfoot on the lateral weightbearing 
films.  The diagnosis was bilateral pes planus.

Private medical treatment records from November 1996 through 
October 2005 and SSA disability records are negative for any 
complaints of or treatment for bilateral pes planus.

In December 2008, the Veteran underwent another VA 
examination.  He complained of bilateral foot pain, mainly on 
the outer side of the feet.  He also noted minor discomfort 
on the instep of both feet, with the intensity of the pain 
being a 3 or 4 out of 10.  He stated that prolonged standing 
and walking increased the pain, but reported that his 
activities of daily living were not limited and that his work 
was not affected by the pain.  He indicated that he used a 
cane for back pain and also for his bilateral foot disorder.  
He reported that he took pain medication with fair response 
and that repetitive motion increased his foot pain.  He 
denied use of any orthoses or arch supports.  There was no 
history of flare-ups or instability.  Physical examination of 
the feet revealed moderate pes planus.  Examination of the 
shoes showed normal wear pattern of the heel.  There were no 
arch supports or built-ins.  The weightbearing line was on 
the big toe.  Right foot examination showed moderate pes 
planus with no swelling or edema.  There was no tenderness 
and plantar fascia was not tender.  The toes were straight 
and there were no calluses.  Heel and Achilles tendon were 
neutral and there was no bowing of the Achilles tendon.  Left 
foot examination revealed moderate pes planus with healthy 
skin, no swelling or edema, and no tenderness.  The toes were 
straight and the plantar fascia was not tender.  Heel and 
Achilles tendon were neutral and there was no bowing.  There 
were no calluses on the foot.  X-rays of both feet revealed a 
moderate degree of pes planus, but were otherwise 
unremarkable.  The diagnosis was moderate bilateral pes 
planus.  The examiner noted that there was no inward bowing 
of the tendo Achilles or any pain on manipulation, no 
evidence of marked deformity or swelling, no evidence of 
marked pronation or extreme tenderness of the plantar 
fascias, and no callosities or any other abnormal skin 
conditions.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the feet.  There was no impairment of daily 
occupational activities.

After a thorough review of the evidence of record, the Board 
concludes that a rating in excess of 10 percent evaluation is 
not warranted for the Veteran's service-connected bilateral 
pes planus.  The August 2003 VA examiner classified the 
Veteran's bilateral pes planus as mild, and the December 2008 
VA examiner stated that the Veteran's bilateral pes planus 
was moderate.  There is no objective evidence that the 
Veteran's pes planus is severe.  There is also no objective 
evidence of marked deformity such as pronation or abduction, 
accentuated pain on manipulation, or characteristic 
callosities.  Although the Veteran reported accentuated pain 
on use and swelling of the feet, this has not been shown by 
the objective evidence of record as required for a 30 percent 
evaluation.  Accordingly, the Board finds that the overall 
picture of the symptomatology of the Veteran's bilateral pes 
planus does not support a rating in excess of 10 percent 
evaluation under the pertinent rating criteria.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.   

The Board has considered the impact of DeLuca v. Brown, 8 
Vet. App. 202 (1995), with regard to the Veteran's bilateral 
pes planus.  The Court of Appeals for Veterans Claims (Court) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 
5276 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  

The Board has also considered other diagnostic codes 
pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, there is no evidence that the 
Veteran has weak foot, claw foot, anterior metatarsalgia, 
hallux valgus, hallux rigidus, hammertoe, or malunion or 
nonunion of the metatarsal bones.  Thus, Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 
(2008).  

Last, the Board has considered whether the schedular 
evaluation is inadequate, thus requiring that the RO refer 
the claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  Higher ratings are provided for certain 
manifestations of the service-connected bilateral pes planus, 
but, as explained above, the medical evidence reflects that 
those manifestations are not present in this case.  Id.  
Moreover, the rating criteria reasonably describe the 
Veteran's disability level of his service-connected bilateral 
pes planus.  Specifically, the December 2008 VA examiner 
described the Veteran's bilateral pes planus as moderate and 
found that there was no marked deformity, pain on 
manipulation and use accentuated, swelling on use, or 
characteristic callosities.  Accordingly, referral of this 
issue for consideration of an extraschedular rating is not 
warranted.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for 
bilateral pes planus at issue at any time during the periods 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see 
also Hart, 21 Vet. App. 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a headache disorder is denied.

An increased evaluation in excess of 10 percent for bilateral 
pes planus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


